OAanN Oat WD =

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 1 of 9

William Falk (Utah Bar No. 16678) Pro Hac Vice Application To Be Filed
2980 Russet Sky Trail

Castle Rock, CO

(319) 830-6086

falkwilt@gmail.com

Terry J. Lodge (Ohio Bar No. 29271) Pro Hac Vice Application To Be Filed
316 N. Michigan St., Suite 520

Toledo, OH 43604-5627

(419) 205-7084

tilodge50@yahoo.com

Attorneys for Reno-Sparks Indian Colony and Atsa koodakuh wyh Nuwu

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

WESTERN WATERSHEDS PROJECT, ) Case No. 3:21-cv-103-MMD-CLB
et al., )
Plaintiffs, ) DECLARATION OF MICHON R.
) EBEN
and )

)
RENO-SPARKS INDIAN COLONY and ATSA )

KOODAKUH WYH NUWU/ PEOPLE OF RED )
MOUNTAIN

Plaintiff-Intervenor,
Vv.

UNITED STATES DEPARTMENT OF THE
INTERIOR, ef ai/.,

Defendants
and
LITHIUM NEVADA CORP.

Defendant-Intervenor

ee ee Te ee ee Nee ee ee ee See” i ee” ee”

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 2 of 9

1. I, Michon R. Eben, hereby declare as follows under penalty of perjury:

2. | aman enrolled Paiute/Shoshone from the Reno-Sparks Indian Colony
(“RSIC’).

3. | am the Cultural Resource Manager for the RSIC. In 2011, | became
the Tribal Historic Preservation Officer (THPO) for the RSIC. | have been
employed as the RSIC’s Cultural Resource Program Manager and THPO for
over 16 years. Before | became the Cultural Resource Manager/THPO | was
appointed to the Tri Basin Cultural Committee (TBCC), an advisory position to
the RSIC Tribal Council. At the time of the establishment of the TBCC, there was
no Cultural Resource Program. | have extensive experience participating with
federal agencies in the National Historic Preservation Act's (“NHPA”), section
106 consultation process on behalf of the RSIC.

4. Today, the RSIC Cultural Resource Program/THPO’ mission is to
perpetuate the traditional RSIC culture through preservation, protection and
management of Native American Cultural Resources and Ancestral Remains
throughout Washoe County, Nevada and other areas of cultural interests and
ancestral homelands to the RSIC’s members, descendants and residents; to
operate the Tribal Historic Preservation Office (THPO); to educate and inform the
Tribal Council, community, federal, state, local agencies, museums and other
entities in relation to NAGPRA, ARPA, NEPA, AIRFA, NHPA, Nevada State
Burial Laws and other important guidelines, policies and executive orders

pertaining to cultural resources surveys, petroglyphs, ancestral artifacts, sacred

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 3 of 9

sites; and to provide the RSIC with relevant expertise. Today, the Tri-Basin
Cultural Committee (TBCC) is an Advisory Committee to the Cultural Resource
Program and THPO.

5. The RSIC is an active regional leader in protecting Native American
culture. In 2017, the RSIC took the lead in amending the Nevada Revised
Statutes 381 (State Museums) and 383 (Historic Preservation and Archeology),
as Senate Bill 244 to strengthen Nevada’s Native American representation,
consultation, disposition and repatriation of our ancestral human remains,
funerary objects and cultural items on state and private lands. This past 2021
Nevada State Legislation session, the RSIC further revised provisions governing
Native American ancestral sites through Assembly Bill 103. Both SB 244 and AB
103 were passed and signed into law by both Governor Sandavol and Governor
Sisolak.

6. The Reno-Sparks Indian Colony (“RSIC”) is a federally-recognized
Tribe located in Reno and Sparks, NV. RSIC consists of 1,157 members and the
RSIC represents it members and descendants from the Paiute, Shoshone, and
Washoe Nations. RSIC has residents, members, and employees who possess
direct cultural connections to Peehee mu’huh, who practice ceremony in Peehee
mu’huh, who hunt and gather in Peehee mu’huh, and who plan on doing so in the
future. RSIC attaches cultural and religious significance to Peehee mu’huh.

7. The federal Bureau of Land Management (“BLM”) did not provide the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 4 of 9

RSIC and other Indian tribes who attach cultural and religious significance to
Peehee mu’huh a reasonable opportunity to identify concerns about historic
properties in Peehee mu’huh, advise on the identification and evaluation of
historic properties in Peehee mu’huh, including those of traditional religious and
cultural importance, articulate views on the Thacker Pass Lithium Mine Project’s
(“the Project”) effects on such properties, and participate in the resolution of
adverse effects as required by the National Historic Preservation Act (NHPA)
before the Thacker Pass Record of Decision (“ROD”) and Plan of Operations
(“POO”) was issued. In fact, the BLM did not even contact the RSIC before
issuing the ROD and POO.

8. The BLM did not make a reasonable or good faith effort to identify
Indian tribes that should have been consulted in the NHPA Section 106 process.

9. RSIC did not learn about the Thacker Pass Lithium Mine Project until
April, 2021, over two months after the BLM issued the ROD and POO for the
Project. RSIC learned about the project when Myron Smart, a Fort McDermitt
Paiute and Shoshone traditional spiritual leader and member of Atsa koodakuh
wyh Nuwu/People of Red Mountain, approached me for help in understanding
what rights Native Americans possess in connection to historic and traditional
cultural properties.

10. On May 27, 2021, RSIC learned about Lithium Nevada Corp.'s
intentions to begin ground disturbance as soon as June 23, 2021 pursuant to a

newly approved Historic Properties Treatment Plan (HPTP) that neither the

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 5 of 9

Tribes or the general public ever had a chance to review or provide comments to.
This is a document that details activities that will adversely affect Paiute and
Shoshone culture, traditions and spirituality forever.

11. On June 3, 2021, on behalf of the RSIC, | delivered a letter to Ms.
Ester McCullough, BLM Winnemucca District Manager, and Mr. Ken Loda, BLM
Winnemucca Project Manager for the Thacker Pass Lithium Mine Project. |
copied Bryan Hockett, BLM Nevada State Archaeologist and Shannon Deep,
BLM Winnemucca Archaeologist.

12. In this June 3 letter, | asked that the BLM “halt any plans for
mechanical trenching operations and any other construction activities as part of
[the Project] until meaningful government-to-government consultation with all of
the tribes that are connected to Thacker Pass has concluded.”

13. | also explained that, along with the RSIC, the following tribes attach
religious and cultural significance to Peehee mu’huh and should have been
consulted about the Project: Battle Mountain Band Colony of the Te-Moak Tribe
of Western Shoshone, Burns Paiute Tribe of Oregon, Cedarville Rancheria, Duck
Valley Shoshone Paiute-Tribe, Fallon Paiute-Shoshone Tribe, Fort Bidwell Indian
Community, Fort McDermitt Paiute and Shoshone Tribe, Lovelock Paiute Tribe,
Pyramid Lake Paiute Tribe, Summit Lake Paiute Tribe, and Winnemucca Indian
Colony.

14.  ltold the BLM that the “RSIC considers this entire area a Native

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 6 of 9

American Historic District, as well as a Traditional Cultural Property and must be
treated as such, which demands NOT removing our ancestral remains or their
significant cultural items!”

15. | requested the final Cultural Resource Inventory of Thacker Pass
(authored by Far Western Anthropological Research Firm), Historic Properties
Treatment Plan and the Unanticipated Discovery Plan.

16. | reminded the BLM that “just because regional tribes have been
isolated and forced onto reservations relatively far away from Thacker Pass does
not mean these regional tribes do not possess cultural connections to the Pass.”

17. | notified the BLM that the “episodes of consultation” listed in the
Final Envirnmental Impact Statement at Appendix G.1.17.1 were not meaningful
consultation.

18. Finally, | asserted that “the Project's Record of Decision and Plan of
Operations must be rescinded and you must stop any plans to disturb Native
American cultural resources or historic properties in Thacker Pass.”

19. On July 12, 2021, RSIC received a letter from Kathleen Rehberg,
Field Manager, BLM Humboldt River Field Office denying RSIC’s request for
government-to-government consultation under the NHPA, section 106. Rehberg
stated that the “consultation period for the public and Native American tribes on
potential effects and resolution of those effects on historic properties from the
Thacker Pass lithium project opened in January 2020 and closed November 5,

2020.” Rehberg also confirmed that only the “Fort McDermitt Paiute Shoshone

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 7 of 9

tribe, the Summit Lake Paiute tribe, and the Winnemucca Indian Colony were all
invited to consult on both the project and its impacts.”

20. If RSIC is provided a reasonable opportunity to consult with the BLM
about effects to Peehee mu’huh’s historic properties, RSIC will advise BLM about
the massacre that occurred in Peehee mu’huh; about the way Native Americans
hid from soldiers in Peehee mu’huh; and about how our ancestors have traveled
through, created arrowheads and other tools in, camped in, hunted and gathered
in, buried the dead in, and performed ceremony at Peehee mu’huh for millennia.
RSIC will encourage the BLM to allocate Peehee mu’huh to the “Conservation for
Future Use” and “Traditional Use” categories and to provide Peehee mu’huh with
long-term preservation as described in BLM Manual 8110.

21. If RSIC is provided a reasonable opportunity to advise on the
identification and evaluation of historic properties in Peehee mu’huh and
articulate RSIC’s views on effects to these properties, RSIC will object to the
characterization of Peehee mu’huh’s cultural resource sites as “prehistoric.” |
have worked with Far Western Anthropological Resource Group, Inc. (“Far
Western’), the archaeological contractor that Lithium Nevada plans on hiring to
desecrate Peehee mu’huh. Far Western archaelogists subscribe to a theory
known as the “Numic expansion” which posits that our ancestors only arrived in
the region between 500-1000 years ago. Our oral histories and traditional
teachings hold that our people were placed here with the stones. In other words,

our ancestors have lived in the region from time immemorial. We consider the

 
10

11

12

13

14

15

16

17

18

19

20

21

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 8 of 9

Numic expansion theory a racist narrative that is used to justify keeping our
ancestors’ artifacts from us. Subscribers to the Numic expansion theory argue
that artifacts extracted from project areas do not need to be returned to Numic-
speaking peoples because the artifacts were not created by the ancestors of
Numic-speaking peoples.

22. If RSIC is provided a reasonable opportunity to participate in the
resolution of adverse effects to historic properties in Peehee mu’huh, RSIC will
help the BLM understand that gouging seven, 40-meter-long, several-meter-deep
trenches and hand-digging as many as 525 holes into land hallowed by the
massacre of our ancestors severely disrespects our culture and traditions,
causes us extreme emotional and spiritual distress, and is a desecration of the
worst kind.

23. If BLM and Lithium Nevada still insist on disrespecting our traditional
ways, distressing us emotionally and spiritually, and desecrating land we
consider sacred, RSIC will advise the BLM on how to perform this desecration in
the most sensitive manner possible.

24. Because the desecration of Peehee mu’huh is so imminent, the
RSIC is forced to seek relief, including preliminary relief, in order to protect its
interests in protecting historic properties the RSIC attaches religious and cultural
significance to. These properties would be irreparably harmed by the BLM’s

current Thacker Pass Historic Properties Treatment Plan. In addition, this type of

 
Oo ON OD oO

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

 

Case 3:21-cv-00080-MMD-CLB Document 46-1 Filed 07/29/21 Page 9 of 9

desecration will have physiological, psychological and tangible effects on the
Paiute and Shoshone people’s cultural connection to Peehee mu’huh.
25. | swear under penalty of perjury that the foregoing is true and correct

to the best of my knowledge.

Wuchen . Chen

 

Michon R. Eben
Reno-Sparks Indian Colony
Cultural Resource Manager & Tribal Historic Preservation Officer

 
